DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/20 has been entered.
 
Drawings
The drawings filed on 11/02/17 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means for calculating” in claim 2. The means for calculating are presented in the context of a structural surveying head.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-12, 14-17, 19-23, and 25-26 qualify as eligible subject matter under 35 U.S.C. 101. Under step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Although the claims mention “calculating,” there is no explicit formula or math recited in the claims. As such, the claims do not recite “mathematical concepts.” Nor do the claims recite mental processes or certain methods of organizing human activity. For the sake of argument, even if the claims did recite an abstract idea under step 2A, prong one, the claims would still recite additional elements that integrate the judicial exception into a practical application, under step 2A, prong two. Independent claim 1 discloses “a plurality of MicroElectroMechanical-System-Inertial-Measurement-Unit, MEMS-IMU, arrangements …” This disclosure applies the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), that is, the MEMS-IMU arrangements. Similarly, independent claim 14 discloses, “a plurality of inertial-
	For the above reasons, claims 1-12, 14-17, 19-23, and 25-26 are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al (WO2015054432A1) in view of Cardarelli (US PgPub 20030216884).

With respect to claim 1, Signorelli et al discloses:
A gyro-based surveying tool for surveying of holes oriented in a basically vertical direction in areas with no line-of-sight connection to the sky, the gyro-based surveying tool (figures 1-2; paragraph 0008 states, “In some embodiments, the rotational sensor comprises a MEMS gyroscope.”)
a surveying head (figure 2, reference 200)
an analyzing unit (paragraph 00199 discloses a tool string microprocessor unit (MPU) that can read on the claimed analyzing unit.)
wherein the surveying head comprises a plurality of MicroElectroMechanical-System-Inertial-Measurement-Unit, MEMS-IMU, arrangements (paragraph 00116 states, “in one embodiment a DMS comprises at least one micro-electromechanical system (MEMS) sensor. Example sensors include rotational rate sensors or gyros or gyroscopes. Other example sensors include accelerometers, inertial measurement units, inertial sensors, torque sensors, microphones, and temperature sensors … In some configurations a plurality of MEMS accelerometers are used in order to improve performance aspects such as rejection of non-rotational acceleration measurements, rejection of noise, and rejection of offset or drift.” (emphasis mine); paragraph 00264 states, “In various embodiments, the DMS 100 may include additional sensor modules including various sensors such an accelerometer, an inertial measurement unit …”) 
and transmission device arranged to transmit information relating to the obtained measurement results to the analyzing unit (paragraph 00197 states, “In certain embodiments, a data system including or coupled to a DMS (e.g, disposed in a housing) may be relatively small compared to known standards … To organize data received from the plurality of sensor circuit boards and/or data systems, each may be assigned an identification or address on a data bus and each may transmit
the analysing unit is arranged to receive and analyse said transmitted information relating to the measurement results from the plurality of MEMS-IMU arrangements so as to calculate a combined measurement result (paragraph 0073 states, “Generally, the downhole electronics 113 provides for at least one of operational control and data analysis.”; paragraph 00145, 00258, 00485, 00489, 00592, and 00878 disclose “calculation.”)
the surveying tool further comprises a computation device for calculating an attitude of said surveying head based on said combined measurement result (paragraph 0077 states, “The topside equipment 107 may provide power to the logging instrument 100, as well as provide computing and processing capabilities for at least one of control of operations and analysis of data.” The limitation “for calculating an attitude and/or position of said surveying head …” is an intended use limitation; the equipment of Signorelli et al is capable of performing the intended use.”)
With respect to claim 1, Signorelli et al differs from the claimed invention in that it does not explicitly disclose: 
each of the MEMS-IMU arrangements being arranged to obtain measurement results of angular rates and accelerations of the survey head
comprising combined angular rates and accelerations calculated based on the measured angular rates and accelerations from each MEMS-IMU arrangement out of the plurality of MEMS-IMU arrangements
each of said plurality of MEMS-IMU arrangements is a six-degree of freedom sensor
With respect to claim 1, Cardarelli discloses:
each of the MEMS-IMU arrangements being arranged to obtain measurement results of angular rates and accelerations of the survey head (Paragraph 0003 of Cardarelli states, “Inertial Measurement Units (IMUs) measure the motion of a body in six degrees of freedom using a set of gyroscopes and accelerometers with input axes aligned with three orthogonal axes.” As discussed above, paragraph 00116 of Signorelli et al states, “in one embodiment a DMS comprises at least one micro-electromechanical system (MEMS) sensor. Example sensors include rotational rate sensors or gyros or gyroscopes. Other example sensors include accelerometers, inertial measurement units, inertial sensors, torque sensors, microphones, and temperature sensors … In some configurations a plurality of MEMS accelerometers are used in order to improve performance aspects such as rejection of non-rotational acceleration measurements, rejection of noise, and rejection of offset or drift.” (emphasis mine). The disclosure of “at least one” implies multiple MEMS-IMU arrangements, and it is clear from Cardarelli that an MEMS-IMU unit uses both gyroscopes and accelerometers, which means it obtains measurement results of both angular rates and accelerations.)
comprising combined angular rates and accelerations calculated based on the measured angular rates and accelerations from each MEMS-IMU 
each of said plurality of MEMS-IMU arrangements is a six-degree of freedom sensor (paragraph 0003 of Cardarelli specifies that Inertial Measurement Units (IMUs) measure the motion of a body in six degrees of freedom. As discussed above, Signorelli et al discloses using IMUs. The combination with Cardarelli implies that the IMUs of Signorelli et al are six-degree of freedom sensors.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cardarelli into the invention of Signorelli et al. The motivation for the skilled artisan in doing so is to gain the benefit of performing six degree of freedom measurements using a compact and cost-effective unit. 

With respect to claim 2, Signorelli et al, as modified, discloses:
further comprising means for calculating a three-dimensional position of the surveying head based on said calculated attitude and based on an along-the-hole distance of the surveying head (obvious in view of 

With respect to claim 3, Signorelli et al, as modified, discloses:
the computation device is configured to determine a trajectory of said surveying head (Signorelli et al paragraph 00114 states, “Sensors may be included to measure, for example, rotational rate, acceleration, centripetal force, torque, temperature, direction, and orientation.” Acceleration, direction, and orientation determine trajectory.)

With respect to claim 4, Signorelli et al, as modified, discloses:
a user unit, physically separated from the surveying head (Signorelli et al figure 1, reference 107 shows topside equipment that also serves as claimed user unit)
a linking arrangement, being arranged to transmit information from the surveying head to the user unit (Signorelli et al paragraph 0073 states, “A communications channel (not shown) may provide for communications to the topside equipment 107, and may operate via pulsed mud, wired pipe, and/or any other technologies as are known in the art.”)

With respect to claim 5, Signorelli et al, as modified, discloses:
wherein the analyzing unit is arranged to calculate angular rate averaging of the measurements from the plurality of the MEMS-IMU arrangements and to calculate said combined measurement result based on said angular rate averaging (Signorelli et al paragraph 00145 states, “In some examples, the torsional oscillation and stick slip measurements may be reported based on Stick Slip Index (SSI), which is calculated based on, e.g., a comparison of historical rotation rate information and current working rate information. For example, the SSI may compare the difference between the maximum rotational rate (Max RPM) and minimum rotational rate (Min RPM) of a tool during a recent working period to a baseline average rotational rate (Avg RPM) measured over a historical period that may be longer than the current working period. For example, in some embodiments, the SSI may be calculated based on the equation …”)

With respect to claim 6, 
wherein the computation device is configured to determine an along-the-hole distance of the surveying head (Signorelli et al paragraph 00114 states, “Sensor may be included to measure, for example, rotational rate, acceleration, centripetal force, torque, temperature, direction, and orientation.” The limitation, “configured to determine an along-the-hole distance …” is an intended use limitation. Given the various sensor parameters taught by Signorelli et al, the computation device of Signorelli et al is able to perform the intended use. Distance can be mathematically derived from the various sensed parameters.)

With respect to claim 7, Signorelli et al, as modified, discloses:
wherein the plurality of said MEMS-IMU arrangements is non-north-seeking (Neither the claims nor the specification specifically define the term “non-north-seeking.” However, the specification characterizes the term in the context of allowing use in a magnetically disturbed environment. (See page 4, lines 14-15 of the applicant’s specification). Signorelli discloses a magnetically disturbed environment with its disclosure of magnetometers (paragraph 00152) and magnetically-influenced power generators (paragraph 00156 - 00160). Therefore, it is suggested that the MEMS-IMU arrangements of Signorelli et al are non-north-seeking.)

With respect to claim 8, 
wherein said plurality of MEMS-IMU arrangements comprises at least three MEMS-IMU arrangements, preferably at least sixteen MEMS-IMU arrangements (As discussed above, paragraph 00116 of Signorelli et al states, “In one embodiment a DMS comprises at least one micro-electromechanical system (MEMS) sensor. Example sensors include rotational rate sensor or gyros or gyroscopes. Other example sensors include accelerometers, inertial measurement units …” Signorelli et al would appear to imply that multiple inertial units could be used for the “at least one micro-electromechanical system (MEMS) sensor. However, Signorelli et al does not specifically state the number of “at least one” sensors as being at least three or preferably at least sixteen. However, the applicant’s specification does not establish any criticality for the numbers “three” and “sixteen”. One of ordinary skill in the art understands that one of the rationales of obviousness is design incentives or market forces prompting variations. Signorelli et al teaches a based device (or method, product) that is similar or analogous to the claims. Design incentives or market forces would have prompted change to the base device. In this case, Signorelli et al suggests using multiple MEMS sensors but does not assign a specific number to the “multiple.” It would have been obvious to one of ordinary skill in the art, spurred by design incentives or market forces, to try a different number of MEMS-IMU arrangements, including three, sixteen, or more. Known variations or principles would meet the 

With respect to claim 9, Signorelli et al, as modified, discloses:
wherein the surveying head is arranged to be inserted into a hole, preferably a drilling hole or a drilled hole (Signorelli et al figures 1-2, reference 101)

With respect to claim 10, Signorelli et al, as modified, discloses:
wherein the surveying head is arranged at or in a drilling arrangement, for example a bottom hole assembly (Signorelli et al figure 1, reference 114; figure 2, bottom tip of reference 200)

Claims 12, 14-17, 19, 21-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al (WO2015054432A1) in view of Cardarelli (US PgPub 20030216884), as applied to claims 1-10 above, and further in view of Schott et al (US PgPub 20080004796).

With respect to claim 12, Signorelli et al, as modified, discloses:
The gyro-based surveying tool according to claim 1 (as applied to claim 1 above)
With respect to claim 12, 
wherein the analyzing unit is arranged to calculate the combined measurement result based on a signal modelling model of the plurality of MEMS-IMU arrangements, preferably a Markov chain model, such as a first order Markov chain model
With respect to claim 12, Schott et al discloses:
wherein the analyzing unit is arranged to calculate the combined measurement result based on a signal modelling model of the plurality of MEMS-IMU arrangements, preferably a Markov chain model, such as a first order Markov chain model (abstract states; “By combining the measurements obtained with accelerometers, gyroscopes, angle estimators and the reference system … a position estimate is obtained with high reliability and precision accuracy.”; paragraph 0028 states, “The dynamic and random movements of the object along the X- and Y-axis of the target co-ordinate system and the resulting signals provide by the inertial measurement unit 102 with co-ordinate transformer 103 and the reference positioning system 101 can be modelled as shown in FIG. 2. The acceleration a(t) of the object along one axis of the co-ordinate system is modelled by a first-order Markov process …” Although Schott et al applies its teachings towards sensing and tracking objects in an indoor environment (as opposed to a well drilling environment), one of ordinary skill in the art recognizes that the principle taught by Schott et al (that of combining model-based measurement results from various sensing elements to estimate a position) is obvious to combine with the various 
With respect to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schott et al into the invention of modified Signorelli et al. The motivation for the skilled artisan in doing so is to gain the benefit of consolidate various sensed parameters to arrive at an accurate and reliable position estimate.

With respect to claim 14, Signorelli et al discloses:
A surveying method for surveying of holes oriented in a basically vertical direction in areas with no line-of-sight connection to the sky (figures 1-2; abstract)
With respect to claim 14, Signorelli et al differs from the claimed invention in that it does not explicitly disclose: 
measuring angular rates and accelerations with a plurality of MEMS-IMU inside a surveying head
calculating combined angular rates and accelerations based on the measured angular rates and accelerations from each MEMS-IMU out of the plurality of MEMS-IMU
calculating an attitude of said surveying head based on said combined angular rates and accelerations, wherein each of the plurality of MEMS-IMUs is a six-degree of freedom sensor
With respect to claim 14, 
measuring angular rates and accelerations with a plurality of MEMS-IMU inside a surveying head (obvious in view of paragraph 0003 of Caradelli, as discussed in claim 1 above)
calculating an attitude of said surveying head based on said combined angular rates and accelerations, wherein each of the plurality of MEMS-IMUs is a six-degree of freedom sensor (obvious in view of paragraph 0003 of Caradelli, as discussed in claim 1 above)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cardarelli into the invention of Signorelli et al. The motivation for the skilled artisan in doing so is to gain the benefit of performing six degree of freedom measurements using a compact and cost-effective unit.
With respect to claim 14, Schott et al discloses: 
calculating combined angular rates and accelerations based on the measured angular rates and accelerations from each IMU out of the plurality of IMU (Schott et al abstract states; “By combining the measurements obtained with accelerometers, gyroscopes, angle estimators and the reference system … a position estimate is obtained with high reliability and precision accuracy.” The claim limitation is obvious in view of the combination of Signorelli et al and Schott et al. Please note that primary reference Signorelli et al also teaches the concepts of calculating and combining information, though in a slightly different context than what is claimed, which is why secondary reference Schott et al was in any suitable fashion, combined or separate, in hardware, software, or a combination thereof.” Paragraph 0084 of Signorelli et al states, “As used herein in the specification and in the claims, the phrase ‘at least one,’ in reference to a list of one or more elements, should be understood to mean at least one element selected from any one or more of the elements in the list of elements, but not necessarily including at least one of each and every element specifically listed within the list of elements and not excluding any combinations of elements in the list of elements.”)
With respect to claim 14, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Schott et al into the invention of Signorelli et al. The motivation for the skilled artisan in doing so is to gain the benefit of consolidate various sensed parameters to arrive at an accurate and reliable position estimate.

With respect to claim 15, Signorelli et al, as modified, discloses:
further comprising the step of calculating a three-dimensional position of the surveying head based on said calculated attitude and based on an along-the-hole distance of the surveying head (see discussion of claim 2 above)

With respect to claim 16, Signorelli et al, as modified, discloses:
further comprising the step of calculating a trajectory of the surveying head based on a set of several calculated three-dimensional positions of the surveying head, wherein the several calculated positions are calculated for different moments of time (obvious in view of Signorelli et al in view of Schott et al; As mentioned above in claim 3, Signorelli et al paragraph 00114 states, “Sensors may be included to measure, for example, rotational rate, acceleration, centripetal force, torque, temperature, direction, and orientation.” Acceleration, direction, and orientation determine trajectory. Signorelli et al paragraph 00185 also states, “In certain embodiments, the data system monitors downhole conditions and can be configured to log in memory and/or communicate in real-time data and parameters …” which suggests different moments in time. Furthermore, Schott et al, as mentioned above, discusses estimating position, which also helps to determine trajectory. And paragraph 0026 of Schott et al states, “The reference positioning system 101 provides estimates … The estimates are updated not necessarily continuously in time, but whenever new position measurements are available,” which suggests several calculated positions for different moments in time.)

With respect to claim 17, 
wherein the step of calculating a three-dimensional position of said surveying head comprises basing the calculation on a set of several combined angular rates and accelerations, wherein the several combined angular rates and accelerations are calculated for different moments of time (obvious in view of Signorelli et al and Schott et al for reasons discussed above. Signorelli teaches various surveying head data, such as angular rates and accelerations. Schott et al teaches combining such data for the purposes of determining position. Both Signorelli et al and Schott et al disclose different moments of time.)

With respect to claim 19, Signorelli et al, as modified, discloses:
further comprising transmitting said measured angular rates and accelerations to an analyzing unit, and where the step of calculating said combined angular rates and accelerations is performed by said analyzing unit (paragraph 0073 of Signorelli et al teaches topside equipment 107, which reads on claimed analyzing unit)

With respect to claim 21, Signorelli et al, as modified, discloses:
said method being used for the surveying of a bore hole (figure 2, reference 200 shows logging instrument for bore hole)

With respect to claim 22, 
the method further comprising damping the vibration of the plurality of IMU (paragraph 00123 of Signorelli et al discloses, “For example, downhole shock and vibration may be damaging to systems including the DMS. The DMS may employ a body of protection features, for instance damped mechanical coupling between relatively sensitive electronic components and the housing.”)

With respect to claim 23, Signorelli et al, as modified, discloses:
further comprising modelling the signal of the plurality of the IMU, preferably based on a Markov chain model, preferably on a first order Markov chain model, and to base said calculation of a combined angular rate and acceleration also on said signal model (limitation obvious in view of Signorelli et al in view of Schott et al; see rejection of claim 12 above)

With respect to claim 25, Signorelli et al, as modified, discloses:
A computer program stored in a non-transitory memory for surveying, where said computer program comprises program code for causing execution of the method according to claim 14 (paragraph 00920 of Signorelli et al discloses, “In support of the teachings herein, various analysis components may be used, including a digital system and/or an analog system. The system(s) may have components such as a processor, storage media, memory, input, output, communications link … It is considered that these teachings may be, but need not be, 

With respect to claim 26, Signorelli et al, as modified, discloses:
A computer program product, comprising a program code stored on a non-transitory computer readable medium for executing the method according to claim 14 (paragraph 00920 of Signorelli et al discloses, “In support of the teachings herein, various analysis components may be used, including a digital system and/or an analog system. The system(s) may have components such as a processor, storage media, memory, input, output, communications link … It is considered that these teachings may be, but need not be, implemented in conjunction with a set of computer executable instructions stored on a computer readable medium, including memory …”)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al (WO2015054432A1) in view of Cardarelli (US PgPub 20030216884), as applied to claim 1 above, and further in view of Van Den Broeck (US PgPub 20070203639).

With respect to claim 11, Signorelli et al, as modified, discloses:
The gyro-based surveying tool according to claim 1 (as applied to claim 1 above)
With respect to claim 11, Signorelli et al, as modified, differs from the claimed invention in that it does not explicitly disclose: 
further comprising a temperature stabilization arrangement arranged at the plurality of MEMS-IMU arrangements and adapted to control the temperature of the plurality of MEMS-IMU arrangements
With respect to claim 11, Van Den Broeck discloses:
further comprising a temperature stabilization arrangement arranged at the plurality of MEMS-IMU arrangements and adapted to control the temperature of the plurality of MEMS-IMU arrangements (obvious in view of combination of Signorelli et al and Van Den Broeck. Paragraphs 0079 – 0081 of Van Den Broeck state, “Finally, the data file comprising the sensor data and the data from heading, pitch, and coordinate measurements at start, end and intermediate points is transmitted to a central processing unit. For improving the accuracy of the measurement by means of the method shown in FIGS. 2a and 2b, it is preferred that the following measures are taken: the data collecting device is allowed to stabilize its temperature …” As discussed above, Signorelli et al discloses the plurality of MEMS-IMU arrangements, and combining the temperature stabilization teachings of Van Den Broeck into the MEMS-IMU arrangements of Signorelli et al would result in claimed limitation.)
With respect to claim 11, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Van Den Broeck into the invention of modified Signorelli et al. The motivation for the .

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Signorelli et al (WO2015054432A1) in view of Cardarelli (US PgPub 20030216884) and Schott et al (US PgPub 20080004796), as applied to claim 14 above, and further in view of Van Den Broeck (US PgPub 20070203639).

With respect to claim 20, Signorelli et al, as modified, discloses:
The surveying method according to claim 14 (as applied to claim 14 above)
With respect to claim 20, Signorelli et al differs from the claimed invention in that it does not explicitly disclose: 
further comprising controlling the temperature of said plurality of IMU
With respect to claim 20, Van Den Broeck discloses:
further comprising controlling the temperature of said plurality of IMU (obvious in view of combination of modified Signorelli et al and Van Den Broeck. Paragraphs 0079 – 0081 of Van Den Broeck state, “Finally, the data file comprising the sensor data and the data from heading, pitch, and coordinate measurements at start, end and intermediate points is transmitted to a central processing unit. For improving the accuracy of the measurement by means of the method shown in FIGS. 2a and 2b, it is preferred that the following measures are taken: the data collecting device 
With respect to claim 20, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Van Den Broeck into the invention of modified Signorelli et al. The motivation for the skilled artisan in doing so is to gain the benefit of improving the accuracy of the measurement data.

Response to Arguments
Applicant's arguments filed 10/12/20 have been fully considered but they are not persuasive.
The applicant’s arguments are based around the premise that Signorelli et al in view of Cardarelli lacks two key claim features, which the applicant has delineated as “Claim Feature A)” and “Claim Feature B).”
With respect to Claim Feature A), the applicant argues:

    PNG
    media_image1.png
    487
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    699
    media_image2.png
    Greyscale

and IMU in some sort of very specific (and unclaimed) configuration. (emphasis mine). However, the examiner gives claims their broadest reasonable interpretation (BRI), and under BRI, the examiner interprets the claimed MEMS-IMU arrangement to be some sort of arrangement that involves MEMS or IMUs. As shown in the above rejection, Signorelli et al paragraph 00116 teaches both MEMS and IMUs as possible types of example sensors. In the context of the many examples shown in paragraph 0116, one of ordinary art would understand that Signorelli’s teachings are broad and expansive, not narrow and restrictive. Please note paragraph 00224, which states, “Although the modules 1001, 1002, 1003, and 1004 are shown as separate units, it is to be understood that they may be implemented in any suitable fashion, combined or separate, in hardware, software, or a combination thereof.” Though Signorelli et al does not explicitly disclose using MEMS and IMU together as an integrated unit, it certainly suggests it through its flexible presentation of many different options that can be understood to be combined together in any suitable fashion.
With respect to the applicant’s argument that “at least one MEMS” is not the same as a plurality of MEMS, the applicant appears to ignore the full context of what Signorelli et al teaches. After the sentence in paragraph 00116 that states, “In one sensors … In some configurations a plurality of MEMS accelerometers …” Signorelli et al clearly discloses using a plurality of components and not just one component. Please note paragraph 0084 of Signorelli et al, which states, “As used herein in the specification and in the claims, the phrase ‘at least one,’ in reference to a list of one or more elements, should be understood to mean at least one element selected from any one or more of the elements in the list of elements, but not necessarily including at least one of each and every element … and not excluding any combinations of elements in the list of elements …”
With respect to claim feature B), the applicant argues:

    PNG
    media_image3.png
    304
    694
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    631
    779
    media_image4.png
    Greyscale

Here, the applicant is assigning a narrow and restrictive interpretation of what constitutes a “combined measurement result.” As discussed above, Signorelli’s teachings are neither narrow, nor restrictive. Signorelli et al gives broad and expansive teachings, which include many different types of elements, with the various elements not excluding any combinations of elements in the list of elements (paragraph 0084). Therefore, although Signorelli does not go into detail about every type of calculation for every type of example that it discloses, one of ordinary skill in the art would understand that Signorelli’s analysis and calculations account for “combined” results.
The applicant further argues:

    PNG
    media_image5.png
    314
    646
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    767
    659
    media_image6.png
    Greyscale

With respect to the applicant’s arguments that “These are complex calculations …” the examiner notes that the claims do not disclose any of these complex 
	The applicant’s arguments with respect to secondary reference Cardarelli are based on the narrow and restrictive premise that was applied to Signorelli et al. Because Signorelli et al teaches what the applicant argues that it lacks, the applicant’s arguments with respect to Cardarelli are moot. Cardarelli is a secondary reference that does not need to teach what Signorelli et al already teaches.
	With respect to the applicant’s arguments of, “Combining measurement results from two or more accelerometers of the same MEMS-IMU arrangement is, however, quite different than combining measured angular rates and accelerations from each of a plurality of MEMS-IMU arrangements. It requires additional data inputs …” the examiner notes that the claims do not appear to mention anything about additional data inputs. Like with the applicant’s other arguments, the applicant is reading in narrow, technical specifics that are not actually claimed.
	Similarly, the applicant’s arguments of, “this is completely different from the claimed invention according to which a plurality of 6DoF MEMS-IMU arrangements are connected to an analysis unit … The claimed invention employs a collection of pre-fabricated off-the-shelf, low-cost individual MEMS-IMU arrangements arranged and assembled with nothing in common other than a ground plate …” appears to be reading in many technical and structural elements that are not actually claimed.
	The applicant’s arguments in sections III. – V. rely on the arguments that have been rebutted above.
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hanson, Ryan – Thesis; “Using Multiple MEMS IMUs to Form a Distributed Inertial Measurement Unit; Presented to the Faculty Department of Electrical and Computer Engineering Graduate School of Engineering and Management Air Force Institute of Technology; March 2005. (Please note Section 1.1 on pages 1-2 and 1-3, which state, “One method of reducing this cost is the replacement of a single, expensive inertial measurement system with a system made up of cheaper and more numerous inertial sensors which can match or exceed the same performance. This can be accomplished through the use of multiple distributed Micro-Electric Mechanical Systems (MEMS) IMUs, which are easily many times cheaper than a conventional IMU. MEMS IMUs minimize all of these costs; they are incredibly small, and can be batch produced in large quantities very cheaply.” Please also note that this thesis was published over a decade before the applicant’s application was filed. Using a plurality of MEMS-IMUs appears to be well-known.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLENE VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/13/21